[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Roxbury Estates, Inc. has appealed the decision of the defendant, Board of Tax Review of the Town of Roxbury, denying its request for relief from the tax assessment on the list of October 1, 1989.
The property in question is a fifteen lot subdivision located at Carriage Lane in Roxbury consisting of 68.090 acres. The lots average 4.251 acres and there is 3,300 more or less feet of linear proposed road. The town assessor valued the property at $1,105,250.00 with an assessed 70% value of $773,610.00 including one lot valued at $53,610.00 which is not involved in this appeal. See Appendix A. This assessment was reached by using an arbitrary $85,000.00 figure for each three acre lot plus additional acreage reduced by percentages ranging from 50% to 20% for the road.
Robert Nocera, an expert appraiser called by the plaintiff valued the property at $745,000.00 as follows:
Estimated sale value                      $1,830,000.00 Summary of Costs: Development Cost           $700,000.00 Incentive Cost              183,000.00 Carrying Charges             73,500.00 Marketing Cost              128,100.00
Total Costs                                  1,084,600.00
Project Net Income                             745,400.00
John J. Valente, an expert appraiser testified for the defendant that in his opinion the property had a value as of October 1, 1986 of $1,070,000.00 arrived at as per Appendix B. He placed values on the individual lots totaling $1,058,580.00. The evidence discloses that the town required a performance bond for the road of $550,000.00. This is the same figure used by Mr. Valenti in arriving at his value. Mr. Nocera, on the other hand used a figure of $700,000.00 in arriving at his value of $745,400.00. If $550,000.00 were substituted for the $700,000.00 amount, the Nocera value would be $895,000.00.
The Court finds that $550,000.00 is a reasonable figure for the projected road costs. The assessor allowed a reduction for the road of $358,440.00 rather than $550,000.00 or a difference of $191,560.00. Mr. Valenti states that the procedure and formula used by the town was valid in reaching its actual value of $1,028,660.00. The court finds CT Page 8202 that from this figure there should be deducted $191,560.00 to leave an actual value of $837,100.00 for the fourteen lots. The reduction of $191,560.00 is 18.6% of the appealed assessment. Accordingly, the court finds that the actual values for the fourteen lots shown on Appendix A are reduced by 18.6% as of October 1, 1989.
Judgment may enter accordingly.
PICKETT, J.
[EDITORS' NOTE:  APPENDIX A IS ELECTRONICALLY NON-TRANSFERRABLE.]
APPENDIX B    DISCOUNTED SELL OUT — ROXBURY ESTATES
Value Per Average Lot              $122,500 Average Lot Size                       4.25 Acres Number of Lots                           15 Gross Sell Out                   $1,838,000 Discount Rate Per Annum              10.00% Discount Rate Per Quarter             2.50% Market Appreciation/Quarter          12.00%
Initial Month of Quarter Oct. 86  Jan. 87  Apr. 87  July 87     TOTALS
Quarter                   1         2          3       4
Lots Sold                 4         4          4       3           15
TOTAL REVENUES:      $490,000    $548,800  $614,656  $516,311   $2,169,767
EXPENSES
Legal Fees             $1,600      $1,600    $1,600    $1,200      $6,000
Selling Expense       $29,400     $32,928   $36,879   $30,979    $130,186
Road Construction    $275,000    $275,000        $0        $0    $550,000
Real Estate Taxes      $1,934      $1,418      $903      $387      $4,642
Insurance                $500        $500      $338      $338      $1,675
Construction Interest $13,750     $13,750   $13,750   $13,750     $55,000
Mortgage Interest     $13,362     $13,362   $13,362   $13,362     $53,450
Entrepreneurial Profit            $49,000     $54,880   $61,466   $51,631    $216,977
TOTAL EXPENSES:      $384,546    $393,439  $128,297  $111,647  $1,017,929 CT Page 8203
NET REVENUE:         $105,454    $155,361  $486,359  $404,665  $1,151,838
DISCOUNT RATE 10.00  0.975610    0.951814  0.928599  0.905951
PRESENT VALUE OF CASH FLOWS        $102,881    $147,875    $451,632   $366,606
NET PRESENT VALUE    $102,881    $250,757    $702,389 $1,068,995
CUMULATIVE (N.P.V.) $1,068,995     (CALL) $1,070,000